Citation Nr: 0835302	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for coronary artery 
disease (CAD), to include secondary to service connected 
diabetes mellitus.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran engaged in combat with the enemy.

2.	The record includes credible lay evidence of the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.



Pertinent Laws and Regulations

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Analysis

In determining whether the veteran engaged in combat with the 
enemy for purposes of 38 U.S.C.A. § 1154(b), the Board has 
considered the veteran's service personnel records and his 
lay statements.  The veteran's Report of Discharge (DD Form 
214) shows that he served in the Republic of Vietnam for 
eleven months and 29 days.  Service personnel records, 
including his DA form 20, reveal that he received combat 
training prior to being positioned in the Republic of Vietnam 
and had the military occupational specialties (MOS) of 
cannoneer and basic field artillery during his service in 
Vietnam.  Specifically, from December 1966 to December 1967, 
the veteran's personnel records indicate that he was a 
cannoneer with an artillery unit in Vietnam.  Although, 
engagement in combat is not necessarily determined simply by 
reference to the veteran's MOS, the combination of combat 
training, a combat MOS, and records of service in an 
artillery unit station in a hostile country strongly suggest 
combat experience.  Similarly, the veteran contends that he 
engaged in combat with the enemy.  Thus the benefit of the 
doubt is resolved in the veteran's favor and the Board 
recognizes him as having engaged in combat with the enemy for 
purposes of this PTSD claim.

The first requirement for establishing service connection for 
a PTSD claim is a medical diagnosis of PTSD.  38 C.F.R. § 
3.304(f) (2007).  The veteran was diagnosed with PTSD in 
March 2005.  Thus, the first requirement is satisfied.

The second requirement is a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor.  Id.  In her April 2005 letter, the veteran's 
private psychologist attributed the veteran's current PTSD 
symptoms to in-service stressors including watching a friend 
be killed by a land mine and discovering an unexploded mortar 
outside of his bunker.  This letter satisfies the second 
requirement under 38 C.F.R. § 3.304(f).

The third and final requirement for service connection for a 
PTSD claim is credible supporting evidence that the claimed 
in-service stressor occurred.  Id.  The veteran has not 
provided verification of his alleged stressors.  In a March 
2007 memorandum, the U.S. Army Joint Services Records 
Research Center (JSRRC) made a formal finding on the lack of 
information required to verify stressors in connection to the 
PTSD claim.  However, as a result of the combat determination 
above, 38 U.S.C.A. § 1154 allows the Board to accept credible 
lay evidence as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f)(1).  The Board finds the veteran's accounts 
of the claimed stressors to be credible in that they are 
consistent with the circumstances, conditions or hardships of 
his service.  For example, it is entirely consistent with the 
circumstances of an artillery unit in Vietnam that the 
veteran's base would be under frequent attack from enemy 
mortars.  Therefore, all three requirements have been 
satisfied and the claim for PTSD is allowed.

ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is allowed.


REMAND

The veteran asserts that his hypertension was caused or 
aggravated by his already service-connected PTSD.  See 38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In cases, as here, involving a claim for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

Concerning this required medical nexus, an August 2005 VA 
examiner performing a compensation and pension examination 
for his now service connected diabetes mellitus noted, 
"Coronary Artery Disease aggravated by (to what extent is 
impossible to predict) but not caused by his diabetes 
mellitus."  Previously in that examination, the examiner 
noted that the claims file was not available and was not 
reviewed in conjunction with that examination.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (holding that the 
physician's access to the claims file and the thoroughness 
and detail of the opinion affect the probative value of a 
medical opinion).

As this examination was predominantly concerned with the 
veteran's diabetes mellitus, the examiner did not expressly 
provide a medical rationale or explanation for this opinion; 
it was merely conclusory.  See, e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The veteran has not been provided a VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his CAD - including specifically in terms of 
whether it is proximately due to, the result of, or 
chronically aggravated by his already service-connected 
diabetes mellitus.  So this opinion is needed to fairly 
decide his appeal.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA examination to 
obtain a medical opinion indicating whether 
it is at least as likely as not (i.e., 50 
percent or more probable) that his CAD is 
attributable to his military service, and in 
particular whether it is at least as likely 
as not the CAD is proximately due to, the 
result of, or chronically aggravated by the 
already service-connected diabetes mellitus.

Inform the designated examiner that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences on 
his claim.

2.	Then readjudicate the claim on appeal in 
light of the additional evidence obtained.  
If the claim is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case, with clearly 
articulated reasons and bases for all 
findings, and give them an opportunity to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


